Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action is responsive to communications received on 06/08/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/11/2022, 04/20/2022, 05/26/2022, 10/10/2022 and 11/23/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-30 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 18, 23, 25-26, 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims shown in the table below of U.S. Patent No. 11194892. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent anticipate the instant application claims. While the claims of the patent do not explicitly recite “keypad configuration” it is an implicit feature in order for a keypad to be configured in the first place. Additionally, while the instant application might use the word “remote” unit/device the patent uses the word “server”.
Instant application 17/342,180
U.S. Patent No. 11,194,892
Claims 1-3, 18, 23 and 25
Claims 1-2, 7-9, 16 respectively
Claim 26
Claims 1-2
Claim 28
Claims 1-2
Claim 29
Claims 1-2


Claims 1-10, 13-14, 18, 23, 25-26 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims shown in the table below of U.S. Patent No. 11048784. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent anticipate the instant application claims. While the claims of the patent do not explicitly recite “keypad configuration” it is an implicit feature in order for a keypad to be configured in the first place. Additionally, while the instant application might use the word “remote” unit/device the patent uses the word “server”.
Instant application 17/342,180
U.S. Patent No. 11048784
Claims 1-3, 18, 23 and 25
Claims 1, 4, 13, 16, 17, 19 respectively
Claim 26
Claims 1
Claim 28
Claims 1
Claim 29
Claims 1


Claims 1-10, 13-14, 18, 23, 25-26 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims shown in the table below of U.S. Patent No. 11048783. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent anticipate the instant application claims. While the claims of the patent do not explicitly recite “keypad configuration” it is an implicit feature in order for a keypad to be configured in the first place. Additionally, while the instant application might use the word “remote” unit/device the patent uses the word “server”.
Instant application 17/342,180
U.S. Patent No. 11048783
Claims 1-3, 18, 23 and 25
Claims 1-2, 5, 16, 19, 21 respectively
Claim 26
Claims 1-2
Claim 28
Claims 1-2
Claim 29
Claims 1-2


Claims 1-10, 13-14, 18, 23, 25-26 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims shown in the table below of U.S. Patent No. 11048790. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent anticipate the instant application claims. While the claims of the patent do not explicitly recite “keypad configuration” it is an implicit feature in order for a keypad to be configured in the first place. Additionally, while the instant application might use the word “remote” unit/device the patent uses the word “server”.
Instant application 17/342,180
U.S. Patent No. 11048790
Claims 1-3, 18, 23 and 25
Claims 1-6 respectively
Claim 26
Claims 1-2
Claim 28
Claims 1-2
Claim 29
Claims 1-2


Claims 1-10, 13-14, 18, 23, 25-26 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims shown in the table below of U.S. Patent No. 11036845. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent anticipate the instant application claims. While the claims of the patent do not explicitly recite “keypad configuration” it is an implicit feature in order for a keypad to be configured in the first place. Additionally, while the instant application might use the word “remote” unit/device the patent uses the word “server”.
Instant application 17/342,180
U.S. Patent No. 11036845
Claims 1-3, 18, 23 and 25
Claims 1, 5-9 respectively
Claim 26
Claims 1, 5
Claim 28
Claims 1, 5
Claim 29
Claims 1, 5


Claims 1-10, 13-14, 18, 23, 25-26 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims shown in the table below of U.S. Patent No. 10592653. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent anticipate the instant application claims. While the claims of the patent do not explicitly recite “keypad configuration” it is an implicit feature in order for a keypad to be configured in the first place. Additionally, while the instant application might use the word “remote” unit/device the patent uses the word “server”.
Instant application 17/342,180
U.S. Patent No. 10592653
Claims 1-3, 18, 23 and 25
Claims 1, 5-7, 9, 11 respectively
Claim 26
Claims 1, 5
Claim 28
Claims 1, 5
Claim 29
Claims 1, 5


Claims 1-10, 13-14, 18, 23, 25-26 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims shown in the table below of U.S. Patent No. 10740449. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent anticipate the instant application claims. While the claims of the patent do not explicitly recite “keypad configuration” it is an implicit feature in order for a keypad to be configured in the first place. Additionally, while the instant application might use the word “remote” unit/device the patent uses the word “server”.
Instant application 17/342,180
U.S. Patent No. 10740449
Claims 1-3, 18, 23 and 25
Claims 1, 6, 8-9, 12-13 respectively
Claim 26
Claims 1, 6
Claim 28
Claims 1, 6
Claim 29
Claims 1, 6


Claims 1-10, 13-14, 18, 23, 25-26 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims shown in the table below of U.S. Patent No. 10565359. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent anticipate the instant application claims. While the claims of the patent do not explicitly recite “keypad configuration” it is an implicit feature in order for a keypad to be configured in the first place. Additionally, while the instant application might use the word “remote” unit/device the patent uses the word “server”.
Instant application 17/342,180
U.S. Patent No. 10565359
Claims 1-3, 18, 23 and 25
Claims 1, 5, 7-8, 10-11 respectively
Claim 26
Claims 1, 5
Claim 28
Claims 1, 5
Claim 29
Claims 1, 5


Claims 1-10, 13-14, 18, 23, 25-26 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims shown in the table below of U.S. Patent No. 10366215. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent anticipate the instant application claims. While the claims of the patent do not explicitly recite “keypad configuration” it is an implicit feature in order for a keypad to be configured in the first place. Additionally, while the instant application might use the word “remote” unit/device the patent uses the word “server”.
Instant application 17/342,180
U.S. Patent No. 10366215
Claims 1-3, 18, 23 and 25
Claims 1, 3-4, 6, 10, 12 respectively
Claim 26
Claims 1, 3
Claim 28
Claims 1, 3
Claim 29
Claims 1, 3


Claims 1-10, 13-14, 18, 23, 25-26 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims shown in the table below of U.S. Patent No. 9552465. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent anticipate the instant application claims. While the claims of the patent do not explicitly recite “keypad configuration” it is an implicit feature in order for a keypad to be configured in the first place. Additionally, while the instant application might use the word “remote” unit/device the patent uses the word “server”.
Instant application 17/342,180
U.S. Patent No. 9552465
Claims 1-3, 18, 23 and 25
Claims 1-2, 4-5, 8, 17 respectively
Claim 26
Claims 1-2
Claim 28
Claims 1-2
Claim 29
Claims 1-2


Claim 1-10, 13-14, 18, 23, 25-26 and 29-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims shown in the table below of co-pending Application No. 17/775677 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited co-pending application anticipate the instant application. While the claims of the patent do not explicitly recite “keypad configuration” it is an implicit feature in order for a keypad to be configured in the first place. Additionally, while the instant application might use the word “remote” unit/device the patent uses the word “server”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 17/342,180
co-pending Application No. 17/775677
Claims 1-3, 18, 23 and 25
Claims 1, 3, 5-6, 8, 12 respectively
Claim 26
Claims 1, 3
Claim 28
Claims 1, 3
Claim 29
Claims 1, 3


Claim 1-10, 13-14, 18, 23, 25-26 and 29-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims shown in the table below of co-pending Application No. 17/537257 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited co-pending application anticipate the instant application. While the claims of the patent do not explicitly recite “keypad configuration” it is an implicit feature in order for a keypad to be configured in the first place. Additionally, while the instant application might use the word “remote” unit/device the patent uses the word “server”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 17/342,180
co-pending Application No. 17/537257
Claims 1-3, 18, 23 and 25
Claims 1, 4-6, 8, 12 respectively
Claim 26
Claims 1, 4
Claim 28
Claims 1, 4
Claim 29
Claims 1, 4


Claim 1-10, 13-14, 18, 23, 25-26 and 29-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims shown in the table below of co-pending Application No. 17/320371 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited co-pending application anticipate the instant application. While the claims of the patent do not explicitly recite “keypad configuration” it is an implicit feature in order for a keypad to be configured in the first place. Additionally, while the instant application might use the word “remote” unit/device the patent uses the word “server”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 17/342,180
co-pending Application No. 17/320371
Claims 1-3, 18, 23 and 25
Claims 1-3, 6-7, 9 respectively
Claim 26
Claims 1-2
Claim 28
Claims 1-2
Claim 29
Claims 1-2


Claim 1-10, 13-14, 18, 23, 25-26 and 29-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims shown in the table below of co-pending Application No. 16/989402 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited co-pending application anticipate the instant application. While the claims of the patent do not explicitly recite “keypad configuration” it is an implicit feature in order for a keypad to be configured in the first place. Additionally, while the instant application might use the word “remote” unit/device the patent uses the word “server”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 17/342,180
co-pending Application No. 16/989402
Claims 1-3, 18, 23 and 25
Claims 17, 19-23 respectively
Claim 26
Claims 17
Claim 28
Claims 17
Claim 29
Claims 17



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-20 and 23-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Everhart (US 20170103395 A1) hereinafter referred to as Everhart.

With respect to claim 1, Everhart discloses: A verification method comprising: generating at least one scrambled keypad configuration on or at an electronic device; generating at least one of an operable keypad and a keypad image using the at least one scrambled keypad configuration; (Everhart ¶27-28 illustrated in Fig. 2 disclose using a configuration for generating reference indicia, mapped to keypad image and authentication indicia mapped to operable keypad. Wherein in another embodiment Everhart ¶113 (Fig. 10) discloses a configuration at a user device which results in generating keypad images when reciting “set of images forms a “keypad” in some random order on a display at the customer premises” interpreted to be generated at the user electronic device. Wherein Everhart ¶114 discloses an authenticator that maps the picture to the corresponding digit or letter when reciting “the authenticator then uses its knowledge of which picture corresponds to which digit or letter (or whatever) to reconstruct the customer PIN.” Which is interpreted that a mapping is generated the corresponding digits or letters are the operable keypad corresponding to the generated keypad image).
and presenting the keypad image within a display zone of a screen associated with the electronic device; (it can be understood from Everhart ¶113 the keypad is displayed on a user device when reciting “The customer premises is likely to be a PC, phone, PDA, or other suitable device.”)
and using a mapping between keys depicted in the keypad image and keys of the operable keypad to enter an encoded version of a user's identifier into the electronic device by operation of the keys of the operable keypad through user interaction with the keys of the keypad image. (applicant claim limitation and also specifications ¶33 recites that the encoding is a biproduct of the mapping between the image and the keys as recited “An encoded version of the identifier is created due to the mapping between the different configurations used to generate the keypad and the image.” Everhart ¶114 “the human then selects a sequence of the pictures on the customer's display which represent his PIN … the authenticator uses its records of what display coordinates it previously sent to the customer and figures out which picture sequence is selected. In step 1050, the authenticator then uses its knowledge of which picture corresponds to which digit or letter (or whatever) to reconstruct the customer PIN.” Wherein the mapping between images and corresponding letters or digits is mapped to the input being encoded as images to be decoded by the authenticator).

With respect to claim 3, Everhart discloses: A method according to claim 1, wherein: the position of the keys depicted in the image is scrambled and the position of the keys in the operable keypad are non-scrambled; (Everhart ¶113 (Fig. 10) discloses generating a configuration at a user device which results in generating keypad images when reciting “set of images forms a “keypad” in some random order on a display at the customer premises”, random order mapped to scrambled, wherein the embodiment in this paragraph does not recite that the operable keypad on the authenticator side is randomly scrambled).

With respect to claim 4, Everhart discloses: A method according to claim 1, wherein: the scrambled keypad configuration is generated on or at the electronic device by a software component. (Everhart ¶113 (Fig. 10) discloses generating a configuration at a user device which results in generating keypad images when reciting “set of images forms a “keypad” in some random order on a display at the customer premises” and Everhart ¶124 discloses the prior art instructions are performed by software component).

With respect to claim 5, Everhart discloses: A method according to claim 4, wherein the software component is: i) configured to receive an input and use the input to provide one or more keypad configurations for use in generation of at least one of the operable keypad and the keypad image; (Everhart ¶57 discloses “customer requests a transaction, such as the purchase of a product. In this example, it is desired that the authenticator wants to prove to the customer who the authenticator is. To effect this authenticator confirmation, the customer sends the authenticator coordinates from the bingo card 500, e.g. row and column coordinates using the reference row 520 and the reference row 530, respectively. In response, the authenticator conveys the particular value (authentication indicia) at the named coordinates.” Wherein the indicia is a form of the keypad image generated based on user input wherein the authenticator would have the corresponding digit or letter as mapped above. The limitation can also be more broadly interpreted in view of Everhart ¶78 “the user authentication device 120 has a button 121, which may be pressed by a user 110. Upon pressing the button 121, the display character generating portion 124 generates the characters that are displayed in the display portion 130.” Based on a user button press which is an input a keypad image is generated).

With respect to claim 6, Everhart discloses: A method according to claim 1, wherein: the keypad image is one of a plurality of keypad images generated from the scrambled keypad configuration. (Everhart ¶113 (Fig. 10) discloses generating a configuration at a user device which results in generating keypad images when reciting “set of images forms a “keypad” in some random order on a display at the customer premises” which is interpreted since the keypad images are random then there are a plurality that can be generated in light also of Everhart ¶113 reciting “The images and position mapping may be provided to change every time, i.e., from one authentication to the next authentication, so as to further prevent fraud.”).

With respect to claim 7, Everhart discloses: A method according to claim 6, wherein: the plurality of keypad images is arranged or ordered in a series, stack, queue, or other data structure. (Everhart Fig. 3 illustrates keypad images arranged in some data structure).

With respect to claim 8, Everhart discloses: A method according to claim 6, wherein: one operably keypad in the plurality of operable keypads is designated or selected as the active operable keypad for receiving input from a user. (Everhart ¶73 discloses selecting from a 3 or 4 digit operable keypad which can change when reciting “a 3 or 4 digit response, for example, can be used in payment networks currently in place which use 3 and 4 digit authenticators for credit card validation values or customer PINs respectively. This invention proposes authenticators which change with use”).

With respect to claim 9, Everhart discloses: A method according to claim 8, wherein the selection or designation of the active operable keypad is performed automatically without user input. (Everhart ¶73 does not disclose that the user has ability to select whether 3 or 4 digit is used on the contrary the paragraph recites that the authenticators can “change with use”, and the authenticator is not on the user side as understood by the examiner from reading the prior art, otherwise it would defeat the security functionality proposed by the prior art).

With respect to claim 10, Everhart discloses: A method according to claims 8, further comprising: altering the plurality of operable keypads after an input has been received from the user. (Everhart ¶113 reciting “The images and position mapping may be provided to change every time, i.e., from one authentication to the next authentication, so as to further prevent fraud.” Changing the position mapping is interpreted to mean altering the operable keypads position mapping matching the keypad image after receiving user input and performing an authentication and it changes for the following authentication action).

With respect to claim 11, Everhart discloses: A method according to claim 8, further comprising: i) changing selection or designation of the active operable keypad such that another operable keypad becomes selected or designated as the active operable keypad; (Everhart ¶73 discloses selecting from a 3 or 4 digit operable keypad which can change when reciting “a 3 or 4 digit response, for example, can be used in payment networks currently in place which use 3 and 4 digit authenticators for credit card validation values or customer PINs respectively. This invention proposes authenticators which change with use” which can change with every authentication to the next as recited in Everhart ¶113 reciting “The images and position mapping may be provided to change every time, i.e., from one authentication to the next authentication, so as to further prevent fraud.”).

With respect to claim 12, Everhart discloses: A method according to claim 1, wherein: the scrambled keypad configuration is generated using a pseudo random number generator; (Everhart ¶71 “The invention as described herein uses a simple operation on a “random” (actually, pseudorandom) number or numbers which can be obtained on a token” which is used in generating the keypads see Everhart ¶74-75 reciting “By using a simple user operation on numbers from the token, it produces authenticators which can change with each use … The user authentication device 120 may be in the form of a token, for example. The user authentication device 120 provides the user with display characters (as described above) that are used by the user to effect an authentication.”).

With respect to claim 13, Everhart discloses: A method according to claim 1, wherein: the electronic device is a mobile device or handheld device. (Everhart ¶113 the keypad is displayed on a user device when reciting “The customer premises is likely to be a PC, phone, PDA, or other suitable device.”)

With respect to claim 14, Everhart discloses: A method according to claim 1, wherein: the electronic device is personal computing device associated with the user. (Everhart ¶113 the keypad is displayed on a user device when reciting “The customer premises is likely to be a PC, phone, PDA, or other suitable device.”)

With respect to claim 15, Everhart discloses: A method according to claim 1, wherein: the operable keypad or the keypad image is erased from the electronic device following input from the user or following a specified period of time. (Everhart ¶113 recites the keypad image is generated randomly and also “The images and position mapping may be provided to change every time, i.e., from one authentication to the next authentication, so as to further prevent fraud.” Therefore, it is interpreted that they are not stored since they change. The prior art does not teach that they are stored and storing them would be teaching away from the security aspect recited in Everhart ¶113 embodiment).

With respect to claim 16, Everhart discloses: A method according to claim 1, wherein: position of the display zone on the screen are specified by a procedure call. (a procedure or method call explained by the applicant specifications ¶47 is merely a software or signal instruction Everhart ¶107 “In step 920, the customer's PC displays the images at the commanded locations on a screen and asks the customer to enter his PIN.”)

With respect to claim 17, Everhart discloses: A method according to claim 16, wherein: the procedure call causes a keypad object to be created in volatile memory on the electronic device. (Everhart ¶128 discloses the instructions executed by the prior art could be done on a RAM which is a volatile memory of the user device).

With respect to claim 18, Everhart discloses: A method according to claim 1, wherein: the display zone comprises a plurality of sub-zones, each sub-zone corresponding to a key of the keypad image. (Everhart Fig. 3 illustrates the keypad images wherein the zones are mapped to the small boxes and each key has its own box as illustrated).

With respect to claim 19, Everhart discloses: A method according to claim 1, further comprising: storing the encoded version of the user's identifier in memory associated with the electronic device, the identifier being received by the operable keypad via the keypad image such that the user's identifier is never stored on the device in an un-encoded form. (Everhart ¶113-114 disclose operable keypad receiving encoded PIN through user pressing keypad images when reciting “an authenticator backend machine sends a set of images (e.g., digits) along with display coordinates for the images. In this example, the set of images forms a “keypad” in some random order on a display at the customer premises. The customer premises is likely to be a PC, phone, PDA, or other suitable device. The images and position mapping may be provided to change every time, i.e., from one authentication to the next authentication, so as to further prevent fraud. The pictures may be as difficult to analyze as possible by software, though a human must be able to recognize them … In step 1020, as shown in FIG. 10, the human then selects a sequence of the pictures on the customer's display which represent his PIN (or whatever he is trying to send so as to authenticate). If the customer prefers to remember something other than digits anything will do that he can recognize and find other than digits, i.e., such as quadrants as discussed above with reference to FIG. 8.). Then, in step 1030, the customer's system sends the coordinates selected by the human back to the authenticator. Then in step 1040, the authenticator uses its records of what display coordinates it previously sent to the customer and figures out which picture sequence is selected. In step 1050, the authenticator then uses its knowledge of which picture corresponds to which digit or letter (or whatever) to reconstruct the customer PIN.” Finally, Everhart ¶115 recites “Note that the value of the PIN appears nowhere in the memory of the customer's device at any time. Thus, the only way a backdoor program on the customer's device can decode what the customer is doing would be to decode the pictures.” The pin is interpreted to be stored temporarily on the user device RAM or Cache as it is being entered. Then the encoded PIN in the form of sequence of images entered through the images keypad is sent remotely to be decoded and therefore it is never stored un-encoded on the device as understood by the examiner).

With respect to claim 20, Everhart discloses: A method according to claim 1, further comprising: storing the encoded version of an identifier entered into the electronic device by the operable keypad via the keypad image; and transmitting the encoded version of the identifier to a remote computing resource. (Everhart ¶113-114 disclose operable keypad receiving encoded PIN through user pressing keypad images when reciting “an authenticator backend machine sends a set of images (e.g., digits) along with display coordinates for the images. In this example, the set of images forms a “keypad” in some random order on a display at the customer premises. The customer premises is likely to be a PC, phone, PDA, or other suitable device. The images and position mapping may be provided to change every time, i.e., from one authentication to the next authentication, so as to further prevent fraud. The pictures may be as difficult to analyze as possible by software, though a human must be able to recognize them … In step 1020, as shown in FIG. 10, the human then selects a sequence of the pictures on the customer's display which represent his PIN (or whatever he is trying to send so as to authenticate). If the customer prefers to remember something other than digits anything will do that he can recognize and find other than digits, i.e., such as quadrants as discussed above with reference to FIG. 8.). Then, in step 1030, the customer's system sends the coordinates selected by the human back to the authenticator. Then in step 1040, the authenticator uses its records of what display coordinates it previously sent to the customer and figures out which picture sequence is selected. In step 1050, the authenticator then uses its knowledge of which picture corresponds to which digit or letter (or whatever) to reconstruct the customer PIN.” The pin is interpreted to be stored temporarily on the user device RAM or Cache as it is being entered. Then the encoded PIN in the form of sequence of images entered through the images keypad is sent remotely to be decoded).

With respect to claim 23, Everhart discloses: A method according to claim 1, wherein: the operable keypad is hidden from view. (Everhart Fig. 10 step 1030 discloses customer device sends coordinates of selected key images to the authenticator and in step 1040 figures which picture corresponds to digits. Therefore, the operable keypad on the authenticator side is remote and not hidden from customer view as understood by the examiner. Figure description found in Everhart ¶114).

With respect to claim 24, Everhart discloses: A method according to claim 1, further comprising: altering the operable keypad after receipt of an input from the user; (Everhart ¶113 reciting “The images and position mapping may be provided to change every time, i.e., from one authentication to the next authentication, so as to further prevent fraud.” Changing the position mapping is interpreted to mean altering the operable keypads position mapping matching the keypad image after receiving user input and performing an authentication and it changes for the following authentication action).

With respect to claim 25, Everhart discloses: A method according to claim 1, wherein: the user enters the user's identifier by selecting a sequence of keys that are depicted in the keypad image; (Everhart ¶113-114 “an authenticator backend machine sends a set of images (e.g., digits) along with display coordinates for the images. In this example, the set of images forms a “keypad” in some random order on a display at the customer premises. The customer premises is likely to be a PC, phone, PDA, or other suitable device. The images and position mapping may be provided to change every time, i.e., from one authentication to the next authentication, so as to further prevent fraud. The pictures may be as difficult to analyze as possible by software, though a human must be able to recognize them … In step 1020, as shown in FIG. 10, the human then selects a sequence of the pictures on the customer's display which represent his PIN”).
and the mapping is used to generate and store an encoded version of the user's identifier on the electronic device. (The PIN, mapped in the prior limitation, is interpreted to be stored temporarily on the user device RAM or Cache as it is being entered. The entered keypad images are an encoded PIN in the form of sequence of images as supported by Everhart ¶115 reciting “Note that the value of the PIN appears nowhere in the memory of the customer's device at any time. Thus, the only way a backdoor program on the customer's device can decode what the customer is doing would be to decode the pictures.”).

With respect to claim 26, Everhart discloses: An electronic device comprising a screen and at least one component configured to perform the method of claim 1. (Rejected based on the same rationale as claim 1).

With respect to claim 27, Everhart discloses: An electronic device according to claim 26, further comprising: means for reading data from a smart card. (Everhart ¶81 “the systems and methods of embodiments of the invention may be used in any “transaction”, including a … smart card”).

With respect to claim 28, Everhart discloses: An electronic payment terminal comprising: a touch screen; a component arranged to read a payment card; and software arranged to execute the method of claim 1. (Everhart ¶81 discloses an ATM and a swipe to pay system, either can be mapped to a payment terminal with touch screen, and recites “the systems and methods of embodiments of the invention may be used in any “transaction”, including a … credit card” wherein credit card is mapped to payment card. The rest of the claim limitation is rejected based on the same rationale as claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Everhart as applied to claims 1, 3-20 and 23-28 above, and further in view of Smith et al. (US 9947012 B2) hereinafter referred Smith.

With respect to claim 2, Everhart discloses: A method according to claim 1, wherein: 
Everhart does not explicitly disclose: the mapping is based on superimposition of the keypad image over the operable keypad.
However, Smith in an analogous art discloses: the mapping is based on superimposition of the keypad image over the operable keypad. (Smith Fig. 2 illustrates the image overlay the physical operational keypad and Smith col 5 lines 1-5 recites the ciphering process illustrated in the figure wherein “the result of the physical keypad presses of ‘2’, ‘3’, ‘9’, and ‘8’, a decoded PIN number is identified as ‘9876’ and the user 102 is provided access to the secure resource (e.g., door, bank account, computing resource, etc.).”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Everhart wherein the mapping is based on superimposition of the keypad image over the operable keypad as disclosed by Smith to prevent shoulder surfing since curious or malicious onlookers may have a vantage to view the user's fingers and obtain a PIN by watching the user key in their access code (see Smith col 1 line 50 to col 2 line 5).

With respect to claim 22, Everhart discloses: A method according to claim 1, wherein: 
Everhart does not explicitly disclose: the order of keys in the operable keypad is different from the order of keys depicted in the keypad image.
However, Smith in an analogous art discloses: the order of keys in the operable keypad is different from the order of keys depicted in the keypad image. (Smith col 5 lines 1-5 “the result of the physical keypad presses of ‘2’, ‘3’, ‘9’, and ‘8’, a decoded PIN number is identified as ‘9876’ and the user 102 is provided access to the secure resource (e.g., door, bank account, computing resource, etc.).”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Everhart wherein the order of keys in the operable keypad is different from the order of keys depicted in the keypad image as disclosed by Smith to prevent shoulder surfing since curious or malicious onlookers may have a vantage to view the user's fingers and obtain a PIN by watching the user key in their access code (see Smith col 1 line 50 to col 2 line 5).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Everhart as applied to claims 1, 3-20 and 23-28 above, and further in view of Cragun et al. (US 20130298246 A1) hereinafter referred Cragun.

With respect to claim 21, Everhart discloses: A method according to claim 20, further comprising: 
Everhart does not explicitly disclose: transmitting the scrambled keypad configuration to the remote computing resource.
However, Cragun in an analogous art discloses: transmitting the scrambled keypad configuration to the remote computing resource. (Cragun ¶79-80 disclose generating the scrambled keypad configuration on one end and transmitting it to a remote computing device when reciting “Process 600 determines one or more additional aspects for modifying the input (step 604). Process 600 communicates the determined additional aspects to the input provider user or system (step 606).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Everhart with transmitting the scrambled keypad configuration to the remote computing resource disclosed by Cragun to allow for a plurality of configurations to be implemented (Cragun ¶56-58).

Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 9928501 B1) hereinafter referred to as Edwards in view of Gardner et al. (US 20160170497 A1) hereinafter referred to as Gardner.

With respect to claim 29, Edwards discloses: A verification method comprising: displaying a keypad image within a zone of a screen associated with an electronic device; using a first operable keypad to obtain a first keystroke from a user; (Edwards col 19 lines 5-20 “in response to the touch event, the electronic device can rearrange the buttons on the passcode entry interface at step 1612. The rearrangement may be a random assignment of the characters to the buttons. The rearrangement may also be random swapping of the characters and the corresponding buttons.” In order to obtain user PIN).
and using at least one further operably keypad to obtain at least one further keystroke from the user; (Edwards col 19 lines 5-20 “in response to the touch event, the electronic device can rearrange the buttons on the passcode entry interface at step 1612. The rearrangement may be a random assignment of the characters to the buttons. The rearrangement may also be random swapping of the characters and the corresponding buttons. Where the passcode entry interface follows a loop pattern, the rearranging may include a random rotation of the buttons.” Wherein the swapping of corresponding buttons via random rotation of buttons, is interpreted as further operable keypad since it is different from original operable keypad. “in response to the touch event” is mapped to an initial keystroke and following the rearranging the new rearranging is used to obtain further input keystrokes as understood by the examiner).
wherein at least one of configuration of the first operable keypad, configuration of the at least one further operable keypad, and configuration of the keypad image is determined using an input sequence generated on or captured locally to the electronic device; (Edwards col 7 lines 25-41 “the passcode entry interface includes buttons corresponding to character options for composing a passcode entry. In other embodiments, the passcode entry interface includes a character selection reel, which is configured to toggle amongst different character options for composing a passcode entry. The passcode interface configuration may indicate different shapes, size, arrangement, or other geometric characteristics for the passcode entry interface … The passcode interface configuration may also indicate various interactions and/or animation of the passcode entry interface in response to user interactions. For example, the passcode entry interface includes at least a mechanism for registering a character entry, that is, a selection by a user of a particular character option as being part of the passcode entry.” Interpreted that the characters of the keypads are based on a registered character entry captured from the user).
Edwards does not explicitly disclose: and wherein a mapping between keys depicted in the keypad image and keys of the first operable keypad and the at least one further operable keypad is used to enter an encoded version of a user's identifier into the electronic device by operation of the keys of the operable keypad and the at least one further operable keypad through user interaction with the keys of the keypad image. 
However, Gardner in an analogous art discloses: a mapping between keys depicted in the keypad image and keys of the first operable keypad and the at least one further operable keypad is used to enter an encoded version of a user's identifier into the electronic device by operation of the keys of the operable keypad and the at least one further operable keypad through user interaction with the keys of the keypad image. (Gardner ¶48 “A user desiring to securely type a code initially starts an app on his or her mobile device at operation 610. The mobile device produces a random mapping at operation 612. The mapping may be produced using a random number generator to compute the mapping, by selecting a mapping from a pseudorandom database, by loading a mapping from a server, or by other means. A mapping key, such as the modified keyboard of FIG. 4, is then displayed to the user at operation 614 using the display of the mobile device.” Figs. 3-4 illustrate the keypad has image on top of the operable keypad in addition to the keypad on the server side which is mapped to further operable keypad. Gardner Figs. 1A-1B illustrate two operable keypads wherein the images can be superimposed on either one as illustrated in Fig. 3-4 for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edwards wherein a mapping between keys depicted in the keypad image and keys of the first operable keypad and the at least one further operable keypad is used to enter an encoded version of a user's identifier into the electronic device by operation of the keys of the operable keypad and the at least one further operable keypad through user interaction with the keys of the keypad image as disclosed by Gardner to allow the invention to be implemented on different platforms or hardware equipment like desktop or mobile (see Gardner ¶48 and Figs. 3-4).

With respect to claim 30, Edwards in view of Gardner disclose: A method according to claim 29, wherein: the mapping is based on superimposition of the keypad image over the first operable keypad and the at least one further operable keypad. (Gardner Figs. 1A-1B illustrate two operable keypads wherein the images can be superimposed on either one as illustrated in Fig. 3-4 for example, support is found in Gardner ¶44, superimposing over the QWERTY operational keypad and ¶48, the mobile operational keypad).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yi et al. (US 20140201831 A1) Fig. 5 illustrates keypad image covering operational keypad to enter password.
Dow et al. (US 20160307001 A1) Figs. 3A-3B illustrate shuffled projected keypad image from operational keypad.
Creager (US 20170153812 A1) Fig. 3 discloses calibrating and generating a keypad based on user biological features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.S.G./Examiner, Art Unit 2493

/Michael Simitoski/Primary Examiner, Art Unit 2493